PUTNAM, Circuit Judge.
On examining the record in this case after the first hearing, 1 found it involved questions which had not been opened to me, and therefore I asked counsel to attend a rehearing. I said at the first hearing that if Shaw v. Spencer, 100 Mass. 382, applied, the case was apparently full of disputed facts at all essential points. For this reason, and especially in view of the fact that a hearing on the merits could be brought on so soon, I doubted whether I would be justified in granting a temporary injunction. Since then, Railroad Co. v. Durant, 95 U. S. 576, 579, and National Bank v. Insurance Co., 104 U. S. 54, 63, have been cited to me as showing that Bhaw v. Spencer does apply; but the examination of the record to which I have referred, and also the arguments at this rehearing, make the case clear for the present matter, notwithstanding Shaw v. Spencer. I am now satisfied that this case rests in paper, and that there is no difficulty in my disposing of it. To say nothing of the disputed license of November 5, 1879, it appears that the license to Blanchard was granted as early as April 24, 1880, giving him the exclusive right so far as wooden heels were concerned. It also appears that both Paine and Henderson knew that a license was granted, or was intended to be granted, although it is disputed whether they knew the particulars touching it. This license, on its face, conteinplat*464ed the substitution of other licenses on its surrender; and, by various successive surrenders, the complainants became the holders of a license, in substance the same as that to Blanchard, and in lieu thereof. Each of these various transactions was, on its face, a new and separate one; yet the complainants in this case are In substance the assignees of Blanchard and of his license, and the various licenses constitute one series of transactions. In this manner, the right of the complainants originated in, and relate to, the license to Blanchard. The exclusive right thus granted was exercised without interference until 1889, when Henderson commenced to manufacture in a small way. It is claimed that his manufacture was secret. But, without investigating this, it is enough for the present purpose to say there is no question that, from the time he commenced this manufacture,' or from the time it became known, his proceedings have been the subject of dispute and negotiation; so that they cannot be considered as affecting, through acquiescence or otherwise, the rights of the parties as they were in 1889. In other words, so far as this bill is concerned, we stand as though we were in 1889 instead of 1895. Now the favorite occasion for the exercise of the power of granting temporary injunctions is when an exclusive and quiet enjoyment of a right for years is interrupted; so that the facts already referred to, and which cannot be disputed, would be sufficient to authorize me tó grant the complainants’ motion.
But the case justifies some further consideration. Notwithstanding Paine and Henderson dispute that they knew the terms of the license to Blanchard, yet they cannot dispute that they had an opportunity of knowing them. If either Paine or Henderson, or their assigns, had, in 1889, or any time thereafter, brought a bill in equity to set aside the license to Blanchard, or any of the licenses granted in succession to it, for any of the reasons now interposed by the defendant, the- bill would clearly and certainly be subject to the defense of laches. The equities are the same as they would be on such a bill, except that, at the present hearing, the defense of laches is available to the moving party instead of to the defending party. To this I can “see no answer in behalf of the defendant. The injunction pendente lite will be allowed; but rule 22 of this court (11 C. C. A. cix.; 47 Fed. x.) must be accepted as an indication that the judges in this circuit have agreed to support, in all respects, the policy of the seventh section of the act establishing the circuit court of appeals (11 C. C. A. xv.) so far as practicable to do so, and to avoid closing the business of any defendant in a bill in equity by an interlocutory injunction, whenever an appeal is taken and a supersedeas bond may be allowed, except in peculiar cases, where justice clearly requires otherwise. But for this, a single judge,- sitting- in the circuit court, might, under some circumstances, do as much mischief as though no appeal had been provided for by the seventh section referred to. Therefore, when the draft decree and corrections of decree are passed me, as provided in rule 21 (11 C. C. A. cix.; 47 Fed. x.), the defendant may, *465at tlio same time, pass me the appeal papers, with a supersedeas bond in such amount and with such sureties as may be agreed on, and I will simultaneously enter the decree and allow the supersedeas.